                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In re:
                                                                   Case No. 19-42510-pjs
                                             1
BODY CONTOUR VENTURES, LLC,                                        Chapter 11
                                                                   Hon. Phillip J. Shefferly
                  Debtor.
                                                  /


                                 NOTICE OF APPEARANCE AND
                                   REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that William L. Thompson of Varnum LLP appears as

proposed counsel for the Official Committee of Unsecured Creditors of Body Contour Ventures,

LLC, et al. (the "Committee") and pursuant to Fed. R. Bankr. P. 2002 and 9010, requests that all

notices given or required to be given in the above case and all papers served in the above case be

given to and served upon the following:

                                      William L. Thompson, Esq.
                                            VARNUM LLP
                                      160 W. Fort St., Fifth Floor
                                          Detroit, MI 48226
                                            (313) 481-7330
                                     wlthompson@varnumlaw.com




1
 Debtors cases are being jointly administered for procedural purposes only and include Debtors Body Contour
Ventures, LLC, Case No. 19-42510, BCA Acquisitions, LLC, Case No. 19-42511, American Aesthetic Equipment,
LLC, Case No. 19-42512, Knoxville Laser Spa LLC, Case No. 19-42513, LRX Alexandria, LLC, Case No. 19-
42514, LRX Birmingham, LLC, Case No. 19-42515, LRX Charlotte, LLC, Case No. 19-42516, LRX Chicago, LLC,
Case No. 19-42517, LRX Colorado Springs, LLC, Case No. 19-42518, LRX Dearborn, LLC, Case No. 19-42519,
LRX East Lansing, LLC, 19-42520, LRX Grand Blanc, LLC, Case No. 19-42833, LRX Hoffman Estates, LLC,
Case No. 19-42521, LRX Las Vegas Summerlin, LLC, Case No. 19-42522, LRX Mesa, LLC, Case No. 19-42523,
LRX Naperville, LLC, Case No. 19-42524, LRX Novi, LLC, Case No. 19-42525, LRX Orland Park, LLC, Case No.
19-42526, LRX Plymouth-Canton, LLC, Case No. 42527, LRX Stone Oak, LLC, Case No. 19-42528, LRX
Towson, LLC, Case No. 19-42530, LRX Troy, LLC, Case No. 19-42531, Premier Laser Spa of Greenville LLC,
Case No. 19-42532, Premier Laser Spa of Indianapolis LLC, Case No. 19-42533, Premier Laser Spa of Louisville
LLC, Case No. 19-42534, Premier Laser Spa of Pittsburgh LLC, Case No. 19-42535, Premier Laser Spa of St. Louis
LLC, Case No. 19-42536, and Premier Laser Spa of Virginia LLC, Case No. 19-42537.



14698654_1.docx
    19-42510-pjs      Doc 151      Filed 03/14/19       Entered 03/14/19 14:55:17            Page 1 of 2
         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint or

demand, whether formal or informal, whether written or oral, and whether transmitted by mail,

hand delivery, telephone, facsimile, email or otherwise, that affects any creditors, the Debtors,

Debtors-in-Possession, or property of the Debtors or Debtors-in-Possession.

         This Notice of Appearance and Request for Service shall not be deemed or construed to

be a waiver of the Committee's right (1) to have final orders in non-core matters entered only

after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in these

cases or any case, controversy or proceeding related to these cases, (3) to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (4)

any other rights, claims, actions, setoffs, or recoupments to which the Committee is or may be

entitled, in law or in equity; all of which rights, claims, actions, defenses, setoffs and

recoupments to which the Committee expressly reserves.

                                                     Respectfully submitted,

                                                     VARNUM LLP

                                                     By: /s/ William L. Thompson
                                                             WILLIAM L. THOMPSON (P80123)
                                                             160 W. Fort St., 5th Floor
                                                             Detroit, MI 48226
                                                             (313) 481-7330
                                                            wlthompson@varnumlaw.com

                                                            Proposed Attorneys for Official
                                                            Committee of Unsecured Creditors of
Dated: March 14, 2019                                       Body Contour Ventures, LLC




14698654_1.docx                                  2
  19-42510-pjs      Doc 151     Filed 03/14/19       Entered 03/14/19 14:55:17      Page 2 of 2
